Dismissed and Memorandum Opinion filed July 12, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00471-CR
____________
 
WILLIE CLARKE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 183rd District Court

Harris County, Texas
Trial Court Cause No. 1297551
 

 
MEMORANDUM
 OPINION
Appellant entered a guilty plea to theft.  In accordance with
the terms of a plea bargain agreement with the State, the trial court sentenced
appellant on May 16, 2011, to confinement for two years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se
notice of appeal.  We dismiss the appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Frost, Jamison, and McCally.
Do Not Publish C Tex. R. App. P. 47.2(b)